Citation Nr: 0529455	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  98-08 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected chronic sinusitis and rhinitis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 RO decision that 
granted service connection for chronic sinusitis and rhinitis 
and assigned an initial noncompensable evaluation, effective 
from June 30, 1997, the date of the original claim.  

The veteran immediately appealed the RO's December 1997 
decision.  Accordingly, in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In May 1999, the RO awarded an increased rating of 10 
percent, effective on June 30, 1997, the date of claim.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The service-connected chronic sinusitis and rhinitis is 
manifested by complaints of headaches, chronic nasal 
congestion, sinus pain with discharge; the service-connected 
disability picture is show to more nearly approximates that 
of more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches and periods of purulent 
discharge during the course of the appeal.  




CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, 
but not higher for the service-connected chronic sinusitis 
and rhinitis have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.97 including 
Diagnostic Code 6513 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  VCAA also contains provisions 
regarding the scope of notice to which those seeking VA 
benefits are entitled.  38 U.S.C.A. § 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by the June 2003 VCAA letter, the March 1998 
Statement of the Case, and the Supplemental Statements of the 
Case dated in May 1999 and March 2004, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and she has been advised 
regarding her and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on Factual Background with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  


Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The regulations provide that when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  


Analysis

The veteran's service-connected chronic sinusitis with 
rhinitis is currently evaluated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6513.  
Since his service-connected disability includes rhinitis, the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6522 for 
allergic rhinitis will also be considered.  

Under Diagnostic Code 6513, a 10 percent evaluation is 
warranted for sinusitis when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting is present.  

A 30 percent evaluation is assigned when there are three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 50 percent evaluation, the maximum schedular rating, is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries. 

In a note that accompanies the provision, an incapacitating 
episode of sinusitis is defined as an episode that requires 
bed rest and treatment by a physician.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6513.  

Under Diagnostic Code 6522, for allergic or vasomotor 
rhinitis with polyps, a 30 percent rating is warranted.  
Without polyps, but with greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side, a 10 percent rating is to be assigned.  38 C.F.R. § 
4.97, Diagnostic Code 6522 (2004). Thirty percent is the 
maximum disability rating under Diagnostic Code 6522.  

Based on its review of the evidence of record, the Board 
finds that a 30 percent rating, and no more, is warranted for 
his service-connected chronic sinusitis and rhinitis.  

There is no evidence that the veteran has undergone surgery 
for his sinusitis disability since his discharge from 
service.  In a December 1994 VA nose examination, it was 
noted that the veteran underwent reconstruction for a broken 
nose.  Thus, a 50 percent rating is not warranted under 
Diagnostic Code 6513. 

At the time of the VA examinations in December 1994 and July 
1997, the veteran complained of breathing difficulty, 
recurrent sinusitis and rhinitis, sinus pain, and nasal 
congestion.  

Objective findings in both examination reports included 
deformity of the nasal bone, narrowing of the nasal cavity 
space with septum deviated to the right, congested meatus, 
hypertrophied turbinates, and tenderness on both maxillary 
sinuses.  

The diagnosis was that of status postnasal fracture with 
surgery of the nose and symptomatic history of chronic 
sinusitis and rhinitis.   

In a letter dated in February 1998 from a private healthcare 
provider, it was noted that the veteran suffered from chronic 
sinusitis with episodes of acute sinusitis averaging four 
times per year.  

The history and examinations revealed the presence of 
headaches, facial pain, nasal draining, edematous turnaces, 
and chronic mucosal swelling and congestion.  Multiple 
episodes of prolonged antibiotic use were documented.  The 
healthcare provider indicated that the recurrent episodes of 
acute sinusitis interfered with the veteran's daily 
activities and sleep cycles.  

The VA medical records dated from 1998 to 2002 reflect 
multiple entries of recurrent sinus infections with headache 
and fever requiring antibiotic treatment, sinusitis for a 
period of a few weeks, and nasal pressure with sinusitis and 
rhinitis for a period of a few days requiring antibiotic 
treatment.  Also noted in the VA medical records are repeated 
findings of chronic nasal congestion with whitish or 
yellowish discharge.  

Also, the Board notes the veteran's complaints of continuous 
episodes of sinusitis and rhinitis.  In this regard, the 
veteran is clearly competent to report his sinusitis 
symptomatology, as such a report does not require medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, the Board finds that the service-connected 
disability picture more closely approximates that of more 
than six non-incapacitating episodes of sinusitis in a year, 
predominantly characterized by headaches, nasal and sinus 
pain, and purulent discharge.  

Therefore, the evidence supports a disability rating of 30 
percent for the service-connected chronic sinusitis and 
rhinitis.  

The evidence does not show, nor does the veteran allege, 
either radical surgery with chronic osteomyelitis, or 
repeated sinus surgeries as required for a 50 percent rating.  
As such, the Board finds that the criteria for an evaluation 
in excess of 30 percent have not been met.  

Likewise, the evidence does not reflect rhinitis with or 
without polyps or nasal obstruction that would warrant the 
award of an increased rating under Diagnostic Code 6522.  38 
C.F.R. § 4.97, Diagnostic Code 6522 (2005). 

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.  



ORDER

An initial rating of 30 percent for the service-connected 
chronic sinusitis and rhinitis is granted, subject to the 
rules and regulations governing the payment of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


